Name: ECSC High Authority: DÃ ©cision No 18-64 of 9 December 1964 extending the period of validity of DÃ ©cision No 24- 63 of 11 December 1963 requiring undertakings in the Community steel industry to make returns to the High Authority of transactions involving rebates or special prices for indirect export
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  iron, steel and other metal industries;  prices
 Date Published: 1964-12-14

 Avis juridique important|31964D0018(01)ECSC High Authority: DÃ ©cision No 18-64 of 9 December 1964 extending the period of validity of DÃ ©cision No 24- 63 of 11 December 1963 requiring undertakings in the Community steel industry to make returns to the High Authority of transactions involving rebates or special prices for indirect export Official Journal 209 , 14/12/1964 P. 3585 - 3585 Danish special edition: Series I Chapter 1963-1964 P. 0220 English special edition: Series I Chapter 1963-1964 P. 0237 Greek special edition: Chapter 08 Volume 1 P. 0057 Spanish special edition: Chapter 08 Volume 1 P. 0083 Portuguese special edition Chapter 08 Volume 1 P. 0083 DECISION No 18-64 of 9 December 1964 extending the period of validity of Decision No 24-63 of 11 December 1963 requiring undertakings in the Community steel industry to make returns to the High Authority of transactions involving rebates or special prices for indirect export THE HIGH AUTHORITY, Having regard to Articles 47 and 60 of the Treaty; Having regard to Decision No 24-63 of 11 December 1963 requiring undertakings in the Community steel industry to make returns to the High Authority of transactions involving rebates or special prices for indirect export (Official Journal of the European Communities No 187 of 24 December 1963, p. 2977/63 et seq); Whereas under Decision No 24-63 undertakings in the Community steel industry are required to make written returns to the High Authority of all transactions involving rebates or special prices for indirect export to steel processing undertakings in the Community which export all or part of their production to countries outside the Community ; whereas from these returns it should be possible to ascertain whether and to what extent such rebates or special prices are compatible with the prohibition of discrimination under Article 60 of the Treaty and what publication rules apply ; whereas Decision No 24-63 is due to expire on 31 December 1964; Whereas during the first nine months of 1964, undertakings in the steel industry have applied rebates or special prices for indirect export to a much lesser extent ; whereas the transactions concerned are of varied character and show substantial differences in the extent and amount of the rebates ; whereas it is therefore desirable to continue to gather the information needed for the purpose of appraising this class of transactions and to extend the validity of Decision No 24-63 beyond 31 December 1964; DECIDES: Article 1 The words "it shall expire on 31 December 1964" in Article 2 of Decision No 24-63 are hereby deleted. Article 2 This Decision shall be published in the Official Journal of the European Communities. It shall enter into force on 1 January 1965. This Decision was considered and adopted by the High Authority at its meeting on 9 December 1964. For the High Authority The President Dino DEL BO